Opinion issued October 7, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00481-CV
                           ———————————
                         NEGAR NIKOUEI, Appellant
                                        V.
                       CATHERINE HUANG, Appellee



               On Appeal from the 281st Judicial District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-52427


                         MEMORANDUM OPINION

      Appellant, Negar Nikouei, has neither paid the required filing fee nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts
of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.

Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has neither paid nor

made arrangements to pay the fee for preparing the clerk’s record. See TEX. R.

APP. P. 37.3(b). After being notified by the Clerk of this Court on July 8, 2014,

and again on August 5, 2014, that this appeal was subject to dismissal, appellant

did not timely respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                         2